DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-11, and 15-16 are rejected under 35 U.S.C. 102(a)91) as being anticipated by Kodama et al (JPH02295544A; cited by Applicant). The machine translation, provided herewith, is referred to below.
Regarding Claim 1, Kodama discloses an information processing system comprising: 
a sensor section (Element 10; Figures 1-2) including a first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) that detects information for judging an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]), and a second sensor (pressure sensor 13) that detects a body motion pressure of a region of the living body corresponding to a detection region of the first sensor (finger of the user); and 
(arithmetic circuit 23; FIG. 4 is a flowchart of skin potential correction by discrimination of a pressure signal in the device of the embodiment) that corrects first sensor information obtained by the first sensor on a basis of second sensor information obtained by the second sensor (an arithmetic circuit for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).  

Regarding Claim 2, Kodama discloses a support part to be attached along the living body, wherein the sensor section is included in the support part (ring 14; Figure 4).  

Regarding Claim 9, Kodama discloses wherein the region of which the body motion pressure is to be detected by the second sensor is a region that at least a portion thereof overlaps with a region where the first sensor is disposed (See Figure 2; Elements 11 and 13; Examiner’s Note: both detecting regions correspond to the user’s finger).  

Regarding Claim 10, Kodama discloses wherein the region of which the body motion pressure is to be detected by the second sensor is a region near a region where the first sensor is disposed (See Figure 2; Elements 11 and 13).  

Regarding Claim 11, Kodama discloses wherein the second sensor is provided right above the first sensor, where a side of the living body in the information processing system is directed in a downward direction and a direction of a side opposite to the living body is an upward direction (See Figure 2; Elements 11 and 13; Examiner’s Note: The first sensor, which corresponds to Element 11, is located in the downward direction, as it is closer to the side of the living body. The second sensor, which corresponds to Element 13, is located in the upwards direction, as it is in the opposite direction of the living body).  

Regarding Claim 15, Kodama discloses an information processing apparatus (skin potential detecting device) comprising: 
a sensor section (Element 10; Figures 1-2) including a first sensor (electrode 11; the skin potential between the electrodes is detected by the detection circuit) that detects information for judging an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]), and a second sensor (pressure sensor 13) that detects a body motion pressure of a region of the living body corresponding to a detection region of the first sensor (finger of the user); and 
a correction processing section (arithmetic circuit 23; FIG. 4 is a flowchart of skin potential correction by discrimination of a pressure signal in the device of the embodiment) that corrects first sensor information obtained by the first sensor on a basis of second sensor information obtained by the second sensor (an arithmetic circuit (Element 23) for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).  

Regarding Claim 16, Kodama discloses an information processing method implemented by a processor (detection circuit 21, arithmetic 23, comparator 24, transmitter 25, power supply 28; Examiner’s Note: all of these components amount to a processor as these units work together to processes information), the information processing method comprising: 
(electrode 11; the skin potential between the electrodes is detected by the detection circuit) and a second sensor (pressure sensor 13), 
the first sensor detecting information for judging an emotion of a living body (the skin potential level of the human body responds sensitively to a change in the arousal state; [0001]), 
the second sensor (pressure sensor 13) detecting a body motion pressure of a region of the living body corresponding to a detection region of the first sensor (finger of the user); and 34SP371895 
correcting first sensor information obtained by the first sensor on a basis of second sensor information obtained by the second sensor (an arithmetic circuit (Element 23) for correcting the skin potential detected by the detection circuit based on the range and the magnitude of pressure from the outside detected by the pressure sensor applied to the electrode in contact with the antinode of the finger; Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al in view of Chou (U.S. Publication No. 2018/0020937; cited by Applicant).

In a similar technical field, Chou discloses a wearable measurement device using electrodes, wherein the support part has a shape extending in one direction, and the support part is to be attached by wrapping the extending shape around the living body (wearable structure; [0047]; mounting the finger-worn structure…adjustment mechanism; [0067]; Figures 4B-4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the wrapping teachings of Chou into those of Kodama in order to provide an adjustable fit between the structure and the user, to ensure contact between the electrode with the skin of the user (Chou [0067]). 

Regarding Claim 4, Kodama discloses wherein the sensor section with the first sensor and the second sensor stacked in this order from a side of the living body is built into a predetermined portion of the support part (electrode and pressure sensor are stacked in Figure 2).  

Regarding Claim 5, Kodama discloses wherein the first sensor is exposed on a surface of the support part (See Figure 2; Elements 11 and 14).  

Regarding Claim 6, Kodama discloses wherein a deformable member (elastic body 12) is disposed between the first sensor and the second sensor (elastic body 12 is disposed between electrode 11 and pressure sensor 13 in Figure 2).  

(the ring 14 is made of an insulator such as plastic; Examiner’s Note: plastics are known to be polymers) includes a polymeric material.
Although Kodama discloses a deformable member (elastic body 12), Kodama fails to specifically disclose wherein the deformable member includes a polymeric material, and the deformable member has a durometer hardness lower than a durometer hardness of the support part. 
Chou discloses wherein the deformable member includes a polymeric material (The indentation structure can be made of flexible material, such as, rubber or silicon, so as to achieve the contact; [0068]), and the deformable member has a durometer hardness lower than a durometer hardness of the support part (Examiner’s Note: the durometer hardness of rubber is lower than the durometer hardness of plastic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the polymeric material teachings of Chou into those of Kodama in order to provide a flexible structure to ensure contact between the electrode with the skin of the user (Chou [0068]). 

Regarding Claim 14, Kodama discloses wherein the support part has a durometer hardness of higher than 20 and lower than 90 (Examiner’s Note: Generally, the durometer hardness of a polymeric material such as such as plastic, has a score higher than 20 and lower than 90). Chou discloses the deformable member has a durometer hardness of 20 or lower (Examiner’s Note: Generally, the durometer hardness of an elastic member such as rubber, has a score of 20 or lower).
Generally, differences in these durometer hardness ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies and cycles is critical. The durometer hardness of 20 or lower does not have critical evidence to prove that it .

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al in view of Pantelopoulos et al (U.S. Publication No. 2017/0209053).
Regarding Claim 8, Kodama fails to disclose wherein the second sensor is calibrated at predetermined timing. 
In a similar field, Pantelopoulos discloses reliable and user friendly means for calibrating (Abstract), wherein the second sensor (pressure sensor; [0116]) is calibrated at predetermined timing (the defined calibration time may be a specific time of day, a specific day of the week, a specific time from a defined time, or a specific time since the last calibration session, etc.; [0135]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the calibration teachings of Pantelopoulos into those of Kodama in order to allow the biometric monitoring device to calibrate based on a schedule time considerations, or a user's history (Pantelopoulos [0135]). 

Regarding Claim 13, Kodama fails to disclose wherein the first sensor is a sweat sensor.  
Pantelopoulos discloses wherein the first sensor is a sweat sensor (When worn, disclosed biometric monitoring devices gather data regarding activities performed by the wearer or the wearer's physiological state. Such data may include data representative of…perspiration levels; [0157]).  
 (Pantelopoulos [0189]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al in view of Schmidt et al (U.S. Publication No. 2006/0149146; cited by Applicant).
Regarding Claim 12, Kodama fails to disclose wherein the second sensor is a pressure-sensitive conductive elastomer.
In a similar field, Schmidt discloses a wearable device for bioelectrical interaction (Abstract), wherein the second sensor is a pressure-sensitive conductive elastomer (Preferably the pressure sensor 4 is a force/pressure sensitive resistor or a capacitive pressure sensor; [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the conductive elastomer teachings of Schmidt into those of Kodama in order to enable the pressure sensor to produce an electrical signal as well as sensitive to physical force/pressure (Schmidt [0016]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791